DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,123,783 to Bullington et. The patented claims recite all the limitations of the instantly claimed transfer adapter, including a transfer adapter with an inner volume and port, a fluid reservoir, a disinfection member, a puncture member, and a seal. 
Claims 1-7, 9, and 11-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, and 11-20 of U.S. Patent No. 10,123,783 to Bullington et al in view of US 7,261,707 to Frezza et al. The patented claims recite all the limitations of the instantly claimed transfer adapter, including a transfer adapter with an inner volume and port, a fluid reservoir, a disinfection member, and a puncture member. The patented claims do not mention a removable seal coupled to the transfer adapter. However, such seals are well known in the art as disclosed by Frezza, which discloses a transfer adapter with a chamber 4, reservoir 3, and puncture member 17/18, as well as a removable seal 19 that closes chamber 4 (see Frezza FIG 1 and accompanying text). It would have been obvious to a person having ordinary skill in the art at the time of filing to add the peelable seal disclosed by Frezza to the adapter claimed by Bullington in order to protect the puncture member. 
With regard to claims 2-7, see patented claims 2-7, respectively. With regard to claims 9, 11-12, see patented claims 11-12, respectively.
With regard to claims 13-20, the Bullington reference claims all the steps of instant claim 13, including providing the claimed adapter, inserting a fluid reservoir into the adapter, and moving the fluid reservoir into first and second positions. Frezza discloses the seal as set forth above and further discloses removing the seal prior to activation of the adapter (see Frezza column 4, lines 1-5). It would have been obvious to a person having ordinary skill in the art at the time of filing to add the step of removing a protective seal prior to activation of a fluid adapter in order to allow access to the puncture members.
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,123,783 to Bullington et al in view of EP 2 692 324 to Carrel. The patented claim 8 recites all the limitations of the instantly claimed transfer adapter, including a transfer adapter with an inner volume and port, a fluid reservoir, a disinfection member, a puncture member, and a seal. The patented claims do not set forth a disinfecting member comprising a sponge. However, such disinfecting members are well known in the art as disclosed by Carrel, which discloses a transfer adapter with a disinfecting member 60/160 comprising a sponge with a disinfecting agent, which performs the function of a disinfecting member (see Carrel ¶0066). It would have been obvious to a person having ordinary skill in the art at the time of filing to use a sponge with a disinfecting agent as disclosed by Carrel in the transfer adapter claimed by Bullington, since the sponge disclosed by Carrel performs the function of a disinfecting member. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        6 July 2022